Citation Nr: 0844099	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-05 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an August 2006 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Muskogee, Oklahoma in which the 
RO denied the appellant's claims of entitlement to service 
connection for (1) hearing loss, 
(2) tinnitus and (3) hypertension.  The appellant, who had 
active service from March 1964 to January 1968, appealed that 
decision to the BVA.  Subsequently, the appellant submitted a 
statement with additional evidence in support of his claims.  
In doing so, he argued that service connection for 
hypertension was warranted on a secondary service connection 
basis.  Thereafter, the RO reconsidered the appellant's 
claims and granted service connection for hearing loss and 
tinnitus in a rating decision dated in April 2007.  The RO 
continued to deny the appellant's claim of entitlement to 
service connection for hypertension. April 2007 and September 
2007 Supplemental Statements of the Case.  In July 2008, the 
RO certified this issue to the Board for appellate review.  

After reviewing the record, the Board finds that additional 
development of the appellant's hypertension claim is 
necessary.  As such, the claim is hereby REMANDED to the RO 
via the Appeals Management Center ("AMC") in Washington, 
DC.  The RO will contact the appellant and inform him that 
further action is required on his part.  


REMAND

A review of the record reveals that the appellant requested a 
video conference hearing at the RO before a Veterans Law 
Judge at the Board of Veterans' Appeals in February 2007. See 
February 2007 VA Form 9.  Subsequently, the appellant was 
scheduled for hearings in July 2008 and August 2008; however, 
prior to the dates of his hearings, the appellant notified 
the RO that he would be unable to attend due to scheduling 
difficulties.  He ultimately requested that his hearing be 
rescheduled for a date after August 13, 2008. See February 
2008 and July 2008 letters from the RO to the appellant; May 
2008 and July 2008 letters from the appellant to the RO.  
Inasmuch as the appellant's most recent request to reschedule 
was received within 60 days of notification of the scheduled 
August 2008 hearing and more than two weeks prior to that 
hearing date, the appeal must be returned to the RO for 
appropriate action as provided for under 38 C.F.R. § 
20.704(c) (2008).

In light of these circumstances, this case is REMANDED to the 
RO for the following:

The RO should schedule the appellant for 
a video conference hearing to be 
conducted at the RO before a Veterans 
Law Judge at the Board of Veterans' 
Appeals as soon as practicable.  A copy 
of the notice provided to the appellant 
of the scheduled hearing should be 
placed in the record.

After the appellant's hearing has been held and subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008). 



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




